Name: Decision of the European Central Bank of 9 June 1998 laying down the measures necessary for the paying-up of the capital of the European Central Bank (ECB/1998/2)
 Type: Decision
 Subject Matter: national accounts;  economic geography;  EU finance;  monetary economics;  EU institutions and European civil service
 Date Published: 1999-01-14

 Avis juridique important|31999D0032Decision of the European Central Bank of 9 June 1998 laying down the measures necessary for the paying-up of the capital of the European Central Bank (ECB/1998/2) Official Journal L 008 , 14/01/1999 P. 0033 - 0035DECISION OF THE EUROPEAN CENTRAL BANK of 9 June 1998 laying down the measures necessary for the paying-up of the capital of the European Central Bank (ECB/1998/2) (1999/32/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the 'Statute`) and in particular to Article 28 thereof,Having regard to Council Decision 98/345/EC of 26 May 1998 concerning the appointments to the Executive Board of the European Central Bank and specifying 1 June 1998 as the date for the establishment of the European System of Central Banks (hereinafter referred to as the 'ESCB`) and the European Central Bank (hereinafter referred to as the 'ECB`) (1),Having regard to the Decision 1999/31/EC of the European Central Bank dated 9 June 1998 on the method to be applied for determining the national central banks' percentage shares in the key for the capital of the European Central Bank (ECB/1998/1) (2),Having regard to Decision 10/98 of the Council of the European Monetary Institute (hereinafter referred to as the 'EMI`) and in particular to Article 2.5 thereof,Whereas the ECB was established on 1 June 1998;Whereas, in accordance with Article 28.1 of the Statute, the capital of the ECB shall amount to ECU 5 000 million and shall become operational as of 1 June 1998;Whereas, in accordance with Article 2.1 of EU Council Regulation (EC) No 1103/97 of 17 June 1997, the euro shall be substituted for the ECU on a 1:1 basis as from 1 January 1999;Whereas, in accordance with Article 28.2 of the Statute, the national central banks (hereinafter referred to as the 'NCBs`) of the Member States of the European Union shall be the sole subscribers to and holders of the capital of the ECB;Whereas, in accordance with Article 28.3 of the Statute, the Governing Council of the ECB, acting by the qualified majority provided for in Article 10.3 of the Statute, shall determine the extent to which and the form in which the capital shall be paid up;Whereas, in accordance with Article 48, by way of derogation from Article 28.3 of the Statute, NCBs of Member States with a derogation shall not pay up their subscribed capital unless the General Council of the ECB, acting by a majority representing at least two-thirds of the subscribed capital of the ECB and at least half of the shareholders, decides that a minimal percentage has to be paid up as a contribution to the operational costs of the ECB; whereas, in accordance with Protocol (No 11) on certain provisions relating to the United Kingdom of Great Britain and Northern Ireland, the Bank of England shall pay up its subscription to the capital of the ECB as a contribution to its operational costs on the same basis as NCBs of Member States with a derogation;Whereas the capital of the ECB shall thus only be paid up by the NCBs of the Member States adopting the single currency,HAS ADOPTED THIS DECISION:Article 1 Extent to which the capital shall be paid up 1.1. The subscriptions of the NCBs of the Member States adopting the single currency, which shall be calculated according to the key established in accordance with Article 29 of the Statute, shall be paid up in full. The amounts are due as at 1 June 1998.1.2. The Annex to this Decision specifies the amounts corresponding to each of these NCBs.Article 2 Form in which the capital shall be paid up 2.1. Amounts due to the ECB from NCBs in respect of the required paying-up of their share of the subscribed ECB capital shall be settled to the extent that they may be offset against repayments of their respective contributions to the financial resources of the EMI, and will constitute payments of the subscribed capital of the ECB.2.2. In addition to the payments made under paragraph 2.1 above, the NCBs of the Member States adopting the single currency shall settle the payment of any remaining part of their subscribed capital by transfer in ECU to the account or accounts specified by the Executive Board, on 1 July 1998.2.3. The NCBs of the Member States adopting the single currency shall remunerate the amounts outstanding at the monthly interest rate on official net ECU positions, applied as simple interest to the period from 1 June to 1 July 1998. The interest payments due shall be settled in one single instalment in arrears on 1 July 1998.Done at Frankfurt am Main, 9 June 1998.The President of the ECBWillem F. DUISENBERG(1) OJ L 154, 28. 5. 1998, p. 33.(2) See page 31 of this Official Journal.ANNEX >TABLE>